322 S.W.3d 164 (2010)
Dearl JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71051.
Missouri Court of Appeals, Western District.
October 12, 2010.
Mark A. Grothoff, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Dora A. Fichter, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Chief Judge and CYNTHIA MARTIN, Judge.

ORDER
PER CURIAM.
Dearl Jackson appeals from the denial of his Rule 29.15 post-conviction claim, which alleged the ineffective assistance of his appellate counsel. For reasons explained *165 in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).